JUSTICE SIMON, concurring in part and dissenting in part: I concur in the majority’s affirmance of the guilty verdict, but I dissent from the imposition of the death penalty because I believe that the Illinois death penalty statute is unconstitutional. As I explained in my dissents in People v. Lewis (1981), 88 Ill. 2d 129, 179 (Simon, J., dissenting), and People v. Silagy (1984), 101 Ill. 2d 147 (Simon, J., dissenting), when a substantial constitutional question is presented, the legal doctrine of stare decisis should not control the outcome. That is the case here. Four members of this court have stated that the outcome in People ex rel. Carey v. Cousins (1979), 77 Ill. 2d 531, is incorrect. (77 Ill. 2d 531, 544 (Ryan, J., dissenting, joined by Goldenhersh, C.J., and Clark, J.); People v. Lewis (1981), 88 Ill. 2d 129, 179 (Simon, J., dissenting).) I believe that a violation of the defendant’s due process rights occurs when four justices of this court hold the opinion that the death penalty statute is unconstitutional, yet that penalty is imposed on the defendant because of adherence to an inapplicable legal doctrine.